DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “the substrate has a concave surface shape opposite to a surface of the substrate having the first layer, and the substrate has one of a meniscus shape and a biconcave shape” is indefinite. The Examiner is unclear about what is meant by “the substrate has a concave surface shape opposite to a surface of the substrate having the first layer” and how “the substrate has one of a meniscus shape and a biconcave shape”? A review of description and Figs. 1A, 4A, 7A, 10A, 13A, 15 indicate that the substrate 1 is flat. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koga (US 2017/0285230 A1).
As of claim 1, Koga teaches an optical element 10 (GND filter) having an area 13 (absorption layer ) [0027] in which a transmittance changes in a first direction [0027], the optical element comprising a substrate 11 [fig 1] and a first layer 12 [fig 1] in a second direction orthogonal to the first direction [fig 1], wherein a thickness of the first layer in the second direction changes in the first direction [fig 1], and the extinction coefficient K [0046] of the first layer changes in the first direction, and wherein the following conditional expression is satisfied: 0.005 ≤ kmax ≤ 2.0 (0.005 ≦ k ≦ 0.5) [0049] where kmax is a maximum value of the extinction coefficient for light with a wavelength of 550 nm [0070].
As of claim 4, Koga teaches the first layer 12 [fig 1] includes at least two films 12a, 12b [fig 1].
As of claim 5, Koga teaches the first direction is an in-plane direction of the substrate (middle portion of the absorption layer 13) [fig 1], and the second direction is a direction orthogonal to the in-plane direction (two edges of the absorption layer 13) [fig 1].
	As of claim 18, Koga teaches an optical system 70 [fig 14A] comprising a plurality of optical elements (lenses) [0137] that includes an optical element 10 (GND filter) having an area 13 (absorption layer ) [0027] in which a transmittance changes in a first direction [0027], the optical element comprising a substrate 11 [fig 1] and a first layer 12 ≦ k ≦ 0.5) [0049] where kmax is a maximum value of the extinction coefficient for light with a wavelength of 550 nm [0070].
As of claim 19, Koga teaches an imaging apparatus [fig 14B] comprising: an optical system 70 [fig 14A] comprising a plurality of optical elements (lenses) [0137]; and an image sensor 83 (image sensor) [fig 14B] [0146] configured to photoelectrically convert an optical image formed through the optical system 70 [fig 14A] and to output image data [0146], wherein the plurality of optical elements (lenses) [0137] includes an optical element 10 (GND filter) having an area 13 (absorption layer ) [0027] in which a transmittance changes in a first direction [0027], the optical element comprising a substrate 11 [fig 1] and a first layer 12 [fig 1] in a second direction orthogonal to the first direction [fig 1], wherein a thickness of the first layer in the second direction changes in the first direction [fig 1], and the extinction coefficient K [0046] of the first layer changes in the first direction, and wherein the following conditional expression is satisfied: 0.005 ≤ kmax ≤ 2.0 (0.005 ≦ k ≦ 0.5) [0049] where kmax is a maximum value of the extinction coefficient for light with a wavelength of 550 nm [0070].

Allowable Subject Matter
Claims 2-3, 6-8, 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 
As of claim 2, the closest prior art Koga (US 2017/0285230 A1) teaches a GND filter 10, which serves as an optical element according to an exemplary embodiment of the present invention. The GND filter 10 according to the present exemplary embodiment includes a substrate 11, a surface layer 14, and an absorption layer 13 configured to absorb a portion of incident light. The absorption layer 13 is disposed between the surface layer 14 and the substrate 11. The surface layer 14 is constituted by at least three thin films. Specifically, the surface layer 14 includes a first film 14c, a second film 14b having a higher refractive index than the substrate 11 at a wavelength of 550 nm, and a third film 14a having a lower refractive index than the second film 14b at a wavelength of 550 nm. The first film 14c is disposed within the surface layer 14 at a position farthest from the substrate 11 and has a refractive index of no less than 1.05 nor more than 1.4 at a wavelength of 550 nm. The second film 14b is disposed within the surface layer 14 at a position closer to the substrate 11 than the first film 14c. The third film 14a is disposed within the surface layer 14 at a position adjacent to the second film 14b. The absorption layer 13 has an extinction coefficient of no more than 0.5 at wavelengths of from 400 nm to 700 nm, and a portion of light incident on the GND filter 10 is absorbed by the absorption layer 13. The thickness of the absorption layer 13 varies depending on the position on the substrate 11. This configuration allows the absorption layer 13 to have transmittance that varies depending on the position on 
As of claim 3, the closest prior art Koga (US 2017/0285230 A1) teaches a GND filter 10, which serves as an optical element according to an exemplary embodiment of the present invention. The GND filter 10 according to the present exemplary embodiment includes a substrate 11, a surface layer 14, and an absorption layer 13 configured to absorb a portion of incident light. The absorption layer 13 is disposed between the surface layer 14 and the substrate 11. The surface layer 14 is constituted by at least three thin films. Specifically, the surface layer 14 includes a first film 14c, a second film 14b having a higher refractive index than the substrate 11 at a wavelength of 550 nm, and a third film 14a having a lower refractive index than the second film 14b at a wavelength of 550 nm. The first film 14c is disposed within the surface layer 14 at a position farthest from the substrate 11 and has a refractive index of no less than 1.05 nor more than 1.4 at a wavelength of 550 nm. The second film 14b is disposed within the surface layer 14 at a position closer to the substrate 11 than the first film 14c. The third film 14a is disposed within the surface layer 14 at a position adjacent to the second film 14b. The absorption layer 13 has an extinction coefficient of no more than 0.5 at wavelengths of from 400 nm to 700 nm, and a portion of light incident on the GND filter 10 is absorbed by the absorption layer 13. The thickness of the absorption layer 13 varies depending on the position on the substrate 11. This configuration allows the absorption layer 13 to have transmittance that varies depending on the position on the substrate 11. Koga does not anticipate or render obvious, alone or in combination, 
As of claim 6, the closest prior art Koga (US 2017/0285230 A1) teaches a GND filter 10, which serves as an optical element according to an exemplary embodiment of the present invention. The GND filter 10 according to the present exemplary embodiment includes a substrate 11, a surface layer 14, and an absorption layer 13 configured to absorb a portion of incident light. The absorption layer 13 is disposed between the surface layer 14 and the substrate 11. The surface layer 14 is constituted by at least three thin films. Specifically, the surface layer 14 includes a first film 14c, a second film 14b having a higher refractive index than the substrate 11 at a wavelength of 550 nm, and a third film 14a having a lower refractive index than the second film 14b at a wavelength of 550 nm. The first film 14c is disposed within the surface layer 14 at a position farthest from the substrate 11 and has a refractive index of no less than 1.05 nor more than 1.4 at a wavelength of 550 nm. The second film 14b is disposed within the surface layer 14 at a position closer to the substrate 11 than the first film 14c. The third film 14a is disposed within the surface layer 14 at a position adjacent to the second film 14b. The absorption layer 13 has an extinction coefficient of no more than 0.5 at wavelengths of from 400 nm to 700 nm, and a portion of light incident on the GND filter 10 is absorbed by the absorption layer 13. The thickness of the absorption layer 13 varies depending on the position on the substrate 11. This configuration allows the absorption layer 13 to have transmittance that varies depending on the position on the substrate 11. Koga does not anticipate or render obvious, alone or in combination, 
Claims 7-8 are allowed as being dependent on claim 6.
As of claim 10, the closest prior art Koga (US 2017/0285230 A1) teaches a GND filter 10, which serves as an optical element according to an exemplary embodiment of the present invention. The GND filter 10 according to the present exemplary embodiment includes a substrate 11, a surface layer 14, and an absorption layer 13 configured to absorb a portion of incident light. The absorption layer 13 is disposed between the surface layer 14 and the substrate 11. The surface layer 14 is constituted by at least three thin films. Specifically, the surface layer 14 includes a first film 14c, a second film 14b having a higher refractive index than the substrate 11 at a wavelength of 550 nm, and a third film 14a having a lower refractive index than the second film 14b at a wavelength of 550 nm. The first film 14c is disposed within the surface layer 14 at a position farthest from the substrate 11 and has a refractive index of no less than 1.05 nor more than 1.4 at a wavelength of 550 nm. The second film 14b is disposed within the surface layer 14 at a position closer to the substrate 11 than the first film 14c. The third film 14a is disposed within the surface layer 14 at a position adjacent to the second film 14b. The absorption layer 13 has an extinction coefficient of no more than 0.5 at wavelengths of from 400 nm to 700 nm, and a portion of light incident on the GND filter 10 is absorbed by the absorption layer 13. The thickness of the absorption OPD1/λ|≤10 where λ, is the wavelength, and OPD1 is an optical path length difference of the first layer between the thinnest position of the first layer and the thickest position of the first layer.
As of claim 11, the closest prior art Koga (US 2017/0285230 A1) teaches a GND filter 10, which serves as an optical element according to an exemplary embodiment of the present invention. The GND filter 10 according to the present exemplary embodiment includes a substrate 11, a surface layer 14, and an absorption layer 13 configured to absorb a portion of incident light. The absorption layer 13 is disposed between the surface layer 14 and the substrate 11. The surface layer 14 is constituted by at least three thin films. Specifically, the surface layer 14 includes a first film 14c, a second film 14b having a higher refractive index than the substrate 11 at a wavelength of 550 nm, and a third film 14a having a lower refractive index than the second film 14b at a wavelength of 550 nm. The first film 14c is disposed within the surface layer 14 at a position farthest from the substrate 11 and has a refractive index of no less than 1.05 nor more than 1.4 at a wavelength of 550 nm. The second film 14b is disposed within the surface layer 14 at a position closer to the substrate 11 than the first film 14c. The third film 14a is disposed within the surface layer 14 at a position adjacent to the second film 14b. The absorption layer 13 has an extinction coefficient of no more than 0.5 at wavelengths of from 400 nm to 700 nm, and a portion of light incident on the GND filter 10 is absorbed by the absorption layer 13. The thickness of the absorption 
0.02 ≤ |dOD/dmax| ≤ 0.8 where ODmax is a maximum value of an optical density due to a light absorption in the first layer, dOD is a film thickness of the first layer when the optical density is 0.1, and dmax is a film thickness of the first layer when the optical density is maximum.
As of claim 12, the closest prior art Koga (US 2017/0285230 A1) teaches a GND filter 10, which serves as an optical element according to an exemplary embodiment of the present invention. The GND filter 10 according to the present exemplary embodiment includes a substrate 11, a surface layer 14, and an absorption layer 13 configured to absorb a portion of incident light. The absorption layer 13 is disposed between the surface layer 14 and the substrate 11. The surface layer 14 is constituted by at least three thin films. Specifically, the surface layer 14 includes a first film 14c, a second film 14b having a higher refractive index than the substrate 11 at a wavelength of 550 nm, and a third film 14a having a lower refractive index than the second film 14b at a wavelength of 550 nm. The first film 14c is disposed within the surface layer 14 at a position farthest from the substrate 11 and has a refractive index of no less than 1.05 nor more than 1.4 at a wavelength of 550 nm. The second film 14b is disposed within the surface layer 14 at a position closer to the substrate 11 than the first film 14c. The third film 14a is disposed within the surface layer 14 at a position adjacent to the second film 14b. The absorption layer 13 has an extinction coefficient of no more Tmin/Tmax) ≤ −0.4 where Tmax is a maximum value of a transmittance due to a light absorption in the first layer and Tmin is a minimum value of the transmittance.
As of claim 13, the closest prior art Koga (US 2017/0285230 A1) teaches a GND filter 10, which serves as an optical element according to an exemplary embodiment of the present invention. The GND filter 10 according to the present exemplary embodiment includes a substrate 11, a surface layer 14, and an absorption layer 13 configured to absorb a portion of incident light. The absorption layer 13 is disposed between the surface layer 14 and the substrate 11. The surface layer 14 is constituted by at least three thin films. Specifically, the surface layer 14 includes a first film 14c, a second film 14b having a higher refractive index than the substrate 11 at a wavelength of 550 nm, and a third film 14a having a lower refractive index than the second film 14b at a wavelength of 550 nm. The first film 14c is disposed within the surface layer 14 at a position farthest from the substrate 11 and has a refractive index of no less than 1.05 nor more than 1.4 at a wavelength of 550 nm. The second film 14b is disposed within the surface layer 14 at a position closer to the substrate 11 than the first film 14c. The third film 14a is disposed within the surface layer 14 at a position adjacent to the second film 14b. The absorption layer 13 has an extinction coefficient of no more 
Claims 14-17 are allowed as being dependent on claim 13.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if earlier 112(b) rejection is successfully overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art Koga (US 2017/0285230 A1) teaches a GND filter 10, which serves as an optical element according to an exemplary embodiment of the present invention. The GND filter 10 according to the present exemplary embodiment includes a substrate 11, a surface layer 14, and an absorption layer 13 configured to absorb a portion of incident light. The absorption layer 13 is disposed between the surface layer 14 and the substrate 11. The surface layer 14 is constituted by at least three thin films. Specifically, the surface layer 14 includes a first film 14c, a second film 14b having a higher refractive index than the substrate 11 at a wavelength of 550 nm, and a third film 14a having a lower refractive index than the second film 14b at a wavelength of 550 nm. The first film 14c is disposed within the surface layer 14 at a b is disposed within the surface layer 14 at a position closer to the substrate 11 than the first film 14c. The third film 14a is disposed within the surface layer 14 at a position adjacent to the second film 14b. The absorption layer 13 has an extinction coefficient of no more than 0.5 at wavelengths of from 400 nm to 700 nm, and a portion of light incident on the GND filter 10 is absorbed by the absorption layer 13. The thickness of the absorption layer 13 varies depending on the position on the substrate 11. This configuration allows the absorption layer 13 to have transmittance that varies depending on the position on the substrate 11. Koga does not anticipate or render obvious, alone or in combination, the substrate has a concave surface shape opposite to a surface of the substrate having the first layer, and the substrate has one of a meniscus shape and a biconcave shape.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Kunii (US 20060061867 A1) teaches an ND filter having a transparent substrate, a laminate of a light-absorbing film and a dielectric film formed on the transparent substrate, and a carbon film formed to clad a surface of the laminate of the light-absorbing films and the dielectric films. Depending on cases, another carbon film is also formed on a reverse side of the transparent substrate. The carbon film is formed by a deposition process at a deposition temperature ranging from a room temperature to 150.degree. C. The light-absorbing film is formed of a mixture of metal and compound 
- Prior Art Amano et al. (US 5715103 A) teaches a thin-film-type ND filter which attenuates the amount of light transmission is formed on a transparent substrate by using two or more types of metallic oxide having a refractive index n and an attenuation coefficient k which are in the range of 1.0 to 3.0 in the wavelength region of the visible region, making it possible to obtain flat transmittance characteristics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882